Citation Nr: 0601536	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  94-38 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 



INTRODUCTION

The veteran served on active duty from September 1991 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

In June 1994 and June 2000, the veteran presented testimony 
during personal hearings at the RO.

In May 1997, February 1998, and October 2003, the Board 
remanded the matter for additional evidentiary and procedural 
development.

In December 2002, the RO held that clear and unmistakable 
error existed in the March 1994 rating decision and that 
service connection was warranted for left medial and distal 
tibia stress fracture with residual stress fracture, left 
ankle.  Accordingly, this matter is no longer before the 
Board.



FINDING OF FACT

There is no medical evidence of record of a diagnosis of a 
bilateral knee disorder that is in anyway related to service.



CONCLUSION OF LAW

A bilateral knee disorder was not incurred during active 
service, nor is any such disability causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§  1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is are June 2001 and October 2004 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claims for service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters provided the substantive standard to validate that 
type of claim.  Additionally, VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
In addition, the letters instructed the claimant to identify 
any additional evidence or information pertinent to the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in May 1993.   Thereafter, the RO provided 
notice in June 2001 and October 2004.  Additionally, the 
veteran was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from Meade O. Davis, M.D.; and VA 
examination reports dated in July 1993, October 1997, and 
April 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Factual Background

Service medical records demonstrated treatment for tibial 
stress fractures.  Examination of the knees, in October 1992, 
noted no effusion, no joint line tenderness, no laxity, and 
no patellofemoral tenderness.  The veteran also had full 
range of motion.  In January 1993, the veteran underwent a 
bone scintigraphy that demonstrated an abnormal increased 
uptake in the knees, particularly the lateral left knee in 
the tibia.  The veteran was diagnosed as having grade II 
stress fractures in the distal left tibia and stress reaction 
in both knees, ankles, and feet.  His March 1993 separation 
examination noted pain in the lower half of both legs and 
feet.  The examiner noted a history of stress fractures and 
that the knees had been overused.  In December 2003, the 
service department responded that there was no record of any 
medical or physical evaluation board proceedings.

In July 1993, the veteran was scheduled for a VA examination.  
The veteran's subjective complaints included pain and 
swelling of the knees.  Examination revealed full range of 
motion in the lower extremities and the knees were without 
any laxity of the ligaments, tenderness or swelling.  X-rays 
of the knees were normal.

October 1993 VA treatment reports noted complaints of pain in 
the left tibia and ankles.  As for the knees, there was no 
tenderness or effusions and the veteran had good range of 
motion.  There was slight crepitus under the patella.  The 
ligaments were intact.  Examination, in June 1994, again 
demonstrated no effusion and full range of motion.  There was 
some medial jointline tenderness on the right side.  The 
examiner was concerned that although the veteran had been 
diagnosed as having a chronic stress fracture, there may have 
been another possibility contributing to his symptoms.  He 
opined that this was a distinctly unusual presentation of 
stress fracture that refused to heal.  

In June 1994, the veteran presented testimony at a regional 
office hearing.  The veteran recounted that during his period 
of service he was place on medical profile due to his legs.  
His subjective complaints included aching from the knees 
down, and locking and swelling of the knees.  Subsequent VA 
treatment records also noted subjective complaints of pain, 
swelling, and popping of the knees.  In September 1997, 
however, a radiographic report demonstrated normal findings 
regarding the knees.

In October 1997, the veteran was scheduled for a VA 
examination.  Physical examination revealed that the veteran 
ambulated with a normal gait and he could walk on heels and 
toes.  The veteran had full range of motion of the knees.  
There was no evidence of ligamentous instability or swelling.  
The only place where the veteran described pain was in the 
right proximal ankle.  X-rays of the knees were normal.  The 
examiner noted that the veteran had multiple complaints, 
including the knees, ankles, feet, and back, with no 
objective evidence to substantiate any of them.  The examiner 
noted that military life could result in stress reaction; 
however, when the activities ceased, it was highly likely 
that the veteran would return to full function.  He opined 
that it was extremely unusual, if not impossible, that the 
stress reaction continued from 1993 to 1997.  

In April 2000, the veteran's private physician submitted that 
x-rays of the veteran's left knee were essentially normal.  
Examination revealed some mild tenderness below the medial 
malleolus of the left foot and some mild tenderness on the 
anterior medial aspect of the tibia a couple of inches above 
the medial malleolus.  The veteran also moderately pronated 
his feet.  The treatment provider failed to diagnose the 
veteran as having any bilateral knee disorder.

A May 2000 bone scan demonstrated increased radiotracer 
activity in both knees, shoulder, ankles, and base of first 
metatarsals.  The impression was degenerative changes 
involving knee joints, bilaterally. 

In June 2000, the veteran again presented testimony at a 
regional office hearing.  The veteran testified that he had 
never been diagnosed as having a chronic problem of just the 
knees.  He did allege, however, that he experienced pain in 
the knees, especially on the left side.  

In April 2005, the veteran reported for an additional VA 
examination.  The veteran alleged that since his period of 
active duty he had experienced continuous bilateral knee pain 
and a sensation of blood pumping through both knees.  The 
pain had worsened and he also experienced stiffness.  The 
veteran denied any swelling, locking, or giving away of 
either knee.   Examination revealed no effusion, redness, or 
point tenderness.  There was minimal crepitus in the right 
knee.  Both knees were stable when stressed in an anterior-
posterior, valgus, and varus manner.  There was negative 
McMurray's sign.  Range of motion was flexion to 133 degrees 
in the left knee and to 128 degrees in the right knee.  There 
was no pain evident with range of motion testing.  There was 
no additional limitation to range of motion after repetitive 
motion.  There were also no flare-ups.  X-rays of the right 
knee revealed a tiny patellar spur.  MRIs of the knees were 
essentially normal; on the left knee, there was a 
multiloculated Baker's cyst high in the medial popliteal 
fossa.  Bone scans revealed no uptake in the knees.  The 
examiner concluded, based on the clinical findings, MRI, and 
bone scan, that it was a normal examination of both knees, 
except for the presence of a right Baker's cyst.  The 
examiner reviewed the claims folder and concluded that no 
left or right knee diagnosis could be made on the basis of 
the veteran's current examination and tests, which related to 
the veteran's period of service or his service-connected 
disabilities.  He opined that the reported diagnosis of 
stress reaction of the knees diagnosed on a January 1993 bone 
scan was currently resolved.

II. Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Moreover, 
where a service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III. Analysis 

The veteran is seeking entitlement to service connection for 
bilateral knee disability.  He alleges that his in-service 
stress fractures resulted in a bilateral knee disorder.  Due 
to his in-service stress fractures, service connection is in 
effect for mechanical low back pain; stress fracture of the 
left medial and distal tibia, with residual stress fracture, 
left ankle; stress fracture of the right calcaneus; stress 
fracture of the right tibia, with ankle pain and mid-foot 
stress fraction, left foot.   A review of the aforementioned 
medical evidence of record reveals that service connection 
for a bilateral knee disorder is not warranted because there 
is no evidence of a current diagnosis of such a disorder.

The veteran's claims folder contains copies of his service 
medical records that indicate to the fact that he was 
diagnosed as having stress tibial fractures and stress 
reaction in both knees, ankles, and feet; however, while in 
service no confirmed diagnosis of a bilateral knee disorder 
was ever issued.  Moreover, the March 1993 discharge 
examination was silent as to any bilateral knee disorder; 
rather, the examiner noted complaints of pain in the lower 
half of the legs and feet and that the veteran's knees had 
been overused.  Additionally, post-service VA and private 
treatment records are silent as to a current diagnosis of a 
bilateral knee disorder, the first requirement for 
establishing service connection.  38 C.F.R. § 3.304(f).  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (a service 
connection claim requires evidence of a current disability).  

In July 1993, June 1994, October 1997, and April 2005, VA 
examiners were unable to diagnose the veteran as having a 
bilateral knee disorder.  None of the examinations were able 
to find any evidence of ligamentous laxity, tenderness or 
swelling.  Additionally, since his discharge from service x-
rays have been consistently normal. Although a May 2000 bone 
scan noted degenerative changes involving the knee joints, 
upon examination in April 2005, the knees were normal.  
Moreover, based on his clinical findings, an MRI, and bone 
scans, the examiner concluded that the only abnormality 
present in the veteran's knees was a Baker's cyst in the 
right knee.  

Even assuming arguendo that the veteran has a current 
bilateral knee disorder, there is no evidence of record of a 
nexus to service.  Rather, VA examiners have consistently 
opined that the veteran's in-service treatment for stress 
reaction had resolved.  In June 1994, the VA examiner related 
that it would be distinctly unusual that the veteran's in-
service stress fractures resulted in his current complaints.  
Additionally, in October 1997, concluded that it would be 
extremely unusual, if not impossible, that the veteran's 
stress reaction continued from 1993 to 1997.  Moreover, the 
April 2005 examiner specified that there was no evidence that 
would warrant a diagnosis of a bilateral knee disorder that 
was related to the veteran's period of service or his 
service-connected disabilities.

The Board has considered the veteran's lay contentions that 
he currently has a bilateral knee disorder that is related to 
his period of service, specifically his in-service stress 
fractures and stress reaction.  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In any event, the record contains absolutely no 
probative evidence supporting his theory of entitlement.

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of a bilateral knee 
disorder.  If there is no current diagnosis, service 
connection cannot be established.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for a bilateral knee disorder.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


